department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dailas tx tax_exempt_and_government_entities_division release number release date uil code date nov person to contact identification_number telephone number in reply refer to te_ge review staff last date to petition_tax_court feb certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated november 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by treas reg section j c - i c d and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to provide information and documents to repeated reasonable requests to allow the internal_revenue_service to examine your receipts expenditures or activities and a d as such you failed to meet the operational requirements for continued exemption under sec_50i c of the code and treas reg section j c -i a i in addition after being issued notice you have failed to use and exhaust available administrative remedies the code sec_6001 as required by contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc 'the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours tara nheoke maria hooke director exempt_organizations exanimations enclosures publication jiu department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations may taxpayer_identification_number form 990-n tax_year s ended december person to contact employee id telephone fax manager's contact information employee d telephone response due_date date certified mail - return receipt requested dear if you disagree why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc section c request a meeting or telephone conference with the manager shown at the top of this letter after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 lf you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information if you file a protest the auditing agent may ask you to send any information you want us to consider letter rev catalog number 24809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs lf you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this jetter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this fetter enclosures form 886-a form_6018 copies of correspondence between service copy of attachments copy of sincerely mas soneyy for maria hooke director exempt_organizations examinations and the internal revenue form_1023 application_for exempt status and all letter determination of exempt status letter rev gatalog number 34809f form886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items scheaile number or exhibi tax identification_number last digits year period ended 20xx issue whether internal_revenue_code irc facts ualifies for exemption under sec_501 of the q exhibit a provides copies of the internal_revenue_service correspondence requesting that submit documentation to provide a description of their activities financial statements minutes publications and information about their overseas grant making process on december 20xx the ra received a phone call from cpa that she was representing form_2848 would be provided at a later date the ra did not hear from the organization or cpa again and issued a delinquency_notice on february 20xx on march and needed an extension of time a requested an extension of time and submitted a form_2848 power_of_attorney form this was not the most recent form_2848 and could not be processed on march the revenue_agent called and requested the most current form_2848 the revenue_agent granted the request for an extension the revenue_agent did not hear from the organization and did not receive the most recent version of form_2848 on april 20xx the revenue_agent sent a delinquency_notice to the organization as of april 20xx the organization has not responded to the initial information_document_request exhibit b provides a copy of for exempt status and all attachments exhibit c provides a copy of west determination of exempt status form_1023 application letter law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on page _1_ www irs gov form 886-a rev catalog number 20810w department of the treasury - internal_revenue_service explanations of items apne xhibi number form886-a date tax identification_number last digits year period ended name of taxpayer 20xx its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax tax payers position unknown- the taxpayer has not responded to the service's request for documentation regarding their exempt status and correcting their purpose clause despite numerous attempts made by the service governments position it is the internal revenue service's position inspection requirements under sec_6001 and sec_6033 to be recognized as exempt from federal failed to meet the catalog number 20810w form 886-a rev www irs gov page department of the treasury - internal_revenue_service schedule number an or exhibit explanations of items form 886-a date tax identification_number last digits year period ended name of taxpayer 20xx income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx conclusion december 20xx must file form_1120 for the tax periods ending on or after www 1rs gov form 886-a rev catalog number 20810w page
